                                                                                  FILED
               AFFIDAVIT FOR SEIZURE WARRANT                             l:l0-MJ- \   d/P~ 1 9 2020
                                                                                Clerk, U.S. District Court
                                                                              Eastern District of Tennessee
                                                                                      At Greeneville
                          Introduction and Background of Affiant

       1.       I make this affidavit in support of an application for a seizure warrant for

approximately $19,130.70, which represents net proceeds from the sale ofreal property at 1153

Airport Road, Flat Rock, North Carolina, pursuant to a Consent Order [Doc. 240] entered in

United States v. Randall Scott Braddock, et al., EDTN Case No. 2:14-CR-107. This affidavit is

made in support of an application for a seizure warrant under 21 U.S.C. §§ 881 and 853 and 18

U.S .C. §§ 981 and 982.

       2.       I, Bradley S. Redmond, am a Deputy United States Marshal, Senior Inspector with

 the United States Marshals Service (USMS), and, as such, am a Federal Law Enforcement Officer

 within the meaning of Rule 41(a) of the Federal Rules of Criminal Procedure, that is, a

 government agent engaged in the enforcement of the criminal laws of the United States. I have

 been employed as a Deputy U.S. Marshal with the USMS since 2003 for approximately 17 years

 and I am currently assigned to the United States Attorney's Office as the Asset Forfeiture

Inspector. Upon becoming employed with the USMS, I successfully completed the Basic Deputy

U.S . Marshal Training Program and the Criminal Investigator Training Program at the Federal

Law Enforcement Training Center in Glynco, GA. During my employment, I have been involved

in the investigation of wanted fugitives and various other individuals involved in violations of

federal and state laws. Additionally, I have participated in the execution of search warrants,

surveillance, undercover operations, and the arrest of subjects related to the aforementioned

violations. I have also participated in criminal investigations by identifying assets subject to

seizure and forfeiture, working with state, federal and local law enforcement agencies and officers




   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 1 of 8 PageID #: 2
 in the sharing of info1mation, interviewing of witnesses, examination of records and other law

 enforcement functions . Further, I have been involved in the seizure of real and personal property

 and have coordinated custody pending forfeiture. I have received training in the investigation and

 recovery ofreal and personal property which is subject to forfeiture for violation(s) of specific

 federal laws. Currently I am assigned as the Asset Forfeiture Financial Investigation (AFFI) for

 the Eastern District of Tennessee. These duties include the identification and seizure of assets

 procured through illegitimate means by way of a financial institution. On a daily basis, I conduct

 investigative steps to include analyzing financial records and reviewing records relating to

 property transfers, ownership and claims of interest. Prior to my employment with the USMS, I

 was an Army Captain in the 29th Infantry Division assigned as the S-5 officer for Task Force

 Shield, Stabilization Force 10, Bosnia and Herzegovina responsible for all American and NATO

 personnel operations involving area refugee camps, orphanages, schools and official interaction

 with town and canton elected and appointed leadership.

         3.     This seizure is related to violations of 21 U.S.C. §§ 881 and 853 and 18 U.S.C.

§§ 981 and 982. This affidavit is submitted in support of the seizure warrant for $19,130.70 for

which the U.S. Attorney ' s Office has tried to obtain from Henderson County, North Carolina for

over three years. This warrant is submitted for the limited purpose of seizing what was lawfully

agreed to by RANDALL SCOTT BRADDOCK in his Agreed Preliminary Order of Forfeiture

[Doc. 298], entered on July 27, 2015, and ordered by this Court in a Consent Order [Doc. 240,

page 4, para. 3], entered June 4, 2015, namely, that after payment ofliens senior to the United

States, any remaining proceeds from the sale of the real property are to be paid to the United

States Marshals Service.



                                                  2



   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 2 of 8 PageID #: 3
        4.      From approximately February 2014 to August 2015, the Bureau of Alcohol,

Tobacco, and Firearms and other agencies were involved in the investigation of RANDALL

SCOTT BRADDOCK and his manufacture, distribution and sale of synthetic substances such as

a-PVP (alpha-pyrrolidinopentiophenone), a Schedule I controlled substance analogue as defined

in Title 21, United States Code, Section 802(32).     Substantial proceeds were amassed by

RANDALL SCOTT BRADDOCK during the course of this investigation to include both real

and personal property purchased with these illegal proceeds. The information contained in this

affidavit is based on my personal knowledge and information provided to me by other law

enforcement officers and individuals. The information in this affidavit is provided for the

limited purpose of establishing probable cause. The info1mation is not a complete statement of

all the facts related to this case as is more fully set out in a previous Application and Affidavit

for a Warrant to Seize Property Subject to Forfeiture [Doc. 589] in this criminal case.

                                       Criminal Case Hist01y


       5.      On January 13, 2015, a five-count Second Superseding Indictment was returned

by a federal grand jury charging RANDALL SCOTT BRADDOCK and others with drug

trafficking offenses, in violation of 21 U.S.C. §§ 846 and 841(a)(l) and (b)(l)(C) and with money

laundering offenses, in violation of 18 U.S.C. §§ 1956(a)(l )(A)(i), 1956(a)(2)(A), 1956(h) and

1957(a). The Second Superseding Indictment contained forfeiture allegations, pursuant to 21

U.S.C. § 853 and 18 U.S.C. § 982(a)(l), for the real and personal properties in which RANDALL

SCOTT BRADDOCK had an interest, including the real property at 1153 Airport Road, Flat

Rock, North Carolina, for which the $19,130.70 represents net sales proceeds.

       6.      Some time after October 14, 2013, when RANDALL SCOTT BRADDOCK

entered into a Deed of Trust with lienholder Jack S. Billingsley, RANDALL SCOTT
                                                  3



  Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 3 of 8 PageID #: 4
 BRADDOCK defaulted on the agreement to purchase the real property at 1153 Airport Road,

 Flat Rock, North Carolina, and the United States agreed not to prevent the lienholder, Jack S.

 Billingsley and wife, Patti Billingsley, from foreclosing on the property. In lieu of forfeiture of

 the real property, the United States agreed to accept the remaining net sales proceeds from the

 sale of the real property, as set out in the Consent Order [Doc. 240], entered June 4, 2015. The

 net sales proceeds totaled approximately $19,130.70.

          7.    On July 6, 2015, a Plea Agreement was filed in EDTN Case No. 2:14-CR-107 in

 which RANDALL SCOTT BRADDOCK agreed to plead guilty to Count One, Count Two, and

 Count Five. RANDALL SCOTT BRADDOCK also agreed to forfeit his interest in 1153 Airport

 Rd, Flat Rock, NC, among other properties, in the Agreed Preliminary Order of Forfeiture [Doc.

 298].

         8.     On January 27, 2016, RANDALL SCOTT BRADDOCK was sentenced, and a

Judgment [Doc. 509] was entered on February 1, 2016. The Judgment referenced forfeiture of

"property as outlined in the Agreed Preliminary Order of Forfeiture, filed with the Court on July

27, 2015."

         9.     Since the date of sentencing, the U.S. Attorney's Office has attempted to collect

the net sales proceeds of $19,130.70 from North Carolina Superior Court. The asset forfeiture

paralegal, Donna Qualls, in the Greeneville, Tennessee office related to me that multiple attempts

have been made to secure the release of the $19,130.70 held in escrow by North Carolina Superior

Court. In a telephone conversation with the Court Clerk to release the funds to the United States,

the Clerk refused to recognize the federal Consent Order, and instead required filing a Petition, in

accordance with Chapter 45, disbursal of surplus funds, by North Carolina statutes, with service of

process on known claimants or lienholders, and setting a hearing in Hendersonville, North
                                                  4




   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 4 of 8 PageID #: 5
Carolina. In essence, requiring the federal government to initiate and appear in a local state court

proceeding despite a federal Consent Order, granting the currency to the United States, having

already been entered. The spokesperson for the Clerk' s Office at that time related that after the

hearing, the court would rule on disbursing the funds.

        10.       On September 13, 2019, the same asset forfeiture paralegal spoke with Sara

Ramirez of the Henderson County Clerk of Superior Court regarding the same $19,130.70 net

proceeds on deposit with the Clerk' s Office from a foreclosure sale by Jack Billingsley for real

property at 1153 Airport Road, Flat Rock, North Carolina. Ms. Ramirez confirmed that a federal

Consent Order would not be sufficient to release the funds.

        11.       On December 20, 2019, a Seizure Warrant, EDTN Case No. 2: 19-MJ-338, issued

by this Honorable Court, was personally served by the United States Marshals Service on the

Henderson County Superior Court Clerk, Hendersonville, North Carolina, to seize $19,130.70

U.S. currency.

       12.       On December 20, 2019, Stephanie Morris, supervisory asset forfeiture paralegal of

the U.S. Attorney ' s Office in Knoxville, Tennessee, received an email from Joshua Santiago of

the Henderson County Clerk of Superior Court, stating he verified that the Clerk' s Office had sent

the surplus funds to escheats, and that there would be a waiting period while the Secretary of State

processed the refund request.

       13.       The currency was not remitted to the United States Marshals Service, and on

October 6, 2020, I contacted the Henderson County Superior Court, left a voicemail, and was

contacted by Assistant Court Clerk Joshua Santiago. Mr. Santiago informed me that some of the

money was mistakenly sent back to the bidder. I instructed Mr. Santiago that he needed to figure

out a way to comply with the Seizure Warrant. I asked Mr. Santiago to check with his supervisor
                                                  5



   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 5 of 8 PageID #: 6
about utilizing the county ' s bond to resolve this issue and to communicate with me concerning the

path forward, and Mr. Santiago agreed to do so. Mr. Santiago indicated the payment should be

sent before the end of the week.

       14.       On October 20, 2020, after having no communication or having received a check,

I called Mr. Santiago. Mr. Santiago said that the issue had been sent to their legal department, that

payment should be approved, and a check should be sent to the United States Marshals Service

within 10 business days.

       15.      On October 27, 2020, I left a voicemail for Mr. Santiago after no payments had

arrived at the United States Marshals Service.

       16.       On November 6, 2020, I left a message on both the Superior Court Clerk's

voicemail and Mr. Santiago' s voicemail, requesting they return my call.

       17.      On November 13, 2020, Heather Harrington of the United States Marshals Service

was contacted by J. Tyler Ray in the Henderson County Clerk of Superior Court in North

Carolina. He related his office has reached out to their Office of General Counsel to seek advice

about paying out the surplus/previously escheated funds and would give her an update.

       18.      On November 16, 2020, Assistant United States Attorney Gretchen Mohr spoke

with Nicole Brinkley, Assistant Counsel for the North Carolina Office of Judicial Counsel. Ms.

Brinkley informed Ms. Mohr that at the time the federal Seizure Warrant was served, in December

2019, the County Clerk' s Office in Henderson County did not have possession of the funds as

they had sent it to the state. Ms. Brinkley informed Ms. Mohr that the Clerk's Office now has the

funds and requires a new federal Seizure Warrant to release said funds.




                                                  6



   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 6 of 8 PageID #: 7
                                              Conclusion

        Based on the above, I believe that RANDALL SCOTT BRADDOCK and others known

 and unknown engaged in a large-scale a-PVP trafficking enterprise over an extended period of

 time to include 2013 thru September, 2014. During the course of this drug trafficking operation,

 RANDALL SCOTT BRADDOCK and others reaped substantial profits from the sale of illegal

 substances. One of RANDALL SCOTT BRADDOCK's purchases during this time period was

 the above-described real property.

        There is probable cause to believe that RANDALL SCOTT BRADDOCK purchased the

 real property described above with proceeds from the sale of a-PVP and that the subsequent net

 proceeds from the sale of said real property, is subject to seizure under the provisions of 21

 U.S.C. §§ 881 and 853 and 18 U.S.C. §§ 981 and 982 as proceeds of narcotics trafficking in

 violation of21 U.S.C. §§ 841 and 846 and proceeds of money laundering in violation of 18

 U.S.C. § 1956.

        It is further subject to seizure pursuant to Consent Order [Doc. 240], entered June 4, 2015,

which provided for the foreclosure on the real property by Jack S. Billingsley and wife, Patti

Billingsley, in accordance with all applicable laws in North Carolina; with the payment of the lien

of Jack S. Billingsley and wife, Patti Billingsley out of the proceeds from the sale of the real

property; with remaining proceeds from the sale to be paid to the United States Marshals Service

after payment of liens senior to the United States; and with all parties being responsible for

payment of their own expenses, including attorneys' fees.

       This Affidavit is submitted in supp01i of a second seizure warrant authorizing a seizure of

approximately $19,130.70, which represents net proceeds from the sale ofreal property at 1153

Airport Road, Flat Rock, North Carolina, and is necessary because of the refusal of the Superior Court
                                                   7




   Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 7 of 8 PageID #: 8
in North Carolina to release the funds pursuant to the Consent Order entered in this case or the

previous federal Seizure Warrant issued by this Honorable Court. It is requested that the Seizure

Warrant instructs the Henderson County Clerk of the Court to pay upon receipt of the Seizure

Warrant.   1



           FURTHER AFFIANT SAITH NOT.




           Sworn to and subscribed
                              f
           before me this / /tday of
           November, 2020.




         1 The previous seizure warrant requested payment within 14 days ofreceipt. It has now been 332 days since

that warrant was served and no funds have been received.
                                                         8



    Case 2:20-mj-00182-CRW Document 2 Filed 11/19/20 Page 8 of 8 PageID #: 9
